DETAILED ACTION
This Office action is responsive to the following communication:  Request for Continued Examination filed on 14 January 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1 and 4-11 are allowed.

3.	Considerations for subject matter eligibility were made in view of applicant’s original specification page 6-7, where “analysis data acquirer” is significantly more and amounts to more technology than human mind, which meets the 101 requirement.

Continued Examination Under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
 
Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “calculating, on the basis of a first term group extracted based on the first feature and a second term group extracted based on the second feature, a degree of similarity between the data item included in the provided time-series data and the assumed factor;
calculating a first degree of influence indicating a degree of influence of the data item on the target event on the basis of time-series data of the data item and time-series data of the target event;
calculating a second degree of influence indicating a degree of influence of the assumed factor on the target event on the basis of the degree of name similarity and the first degree of influence; and 

These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
15 February 2022


/PK/


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152